United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
SMITHSONIAN INSTITUTION, NATIONAL
ZOO, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1217
Issued: December 27, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 15, 2012 appellant filed a timely appeal from a November 15, 2011 decision of
the Office of Workers’ Compensation Programs (OWCP) concerning a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she is entitled to greater than 21
percent impairment of the right upper extremity, for which she received a schedule award.
On appeal, appellant contends that OWCP erred in relying upon the opinion of OWCP’s
medical adviser in calculating her impairment rating for her schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In an April 17, 2012 decision, the Board
reversed a February 8, 2011 OWCP hearing representative’s decision which affirmed a
September 21, 2010 OWCP decision reducing her wage-loss compensation. The Board found
that the medical evidence of record did not clearly and unequivocally establish that appellant
could perform the duties of the selected position of file clerk. Thus, the Board found that OWCP
did not meet its burden of proof in reducing appellant’s wage-loss compensation benefits
effective July 3, 2011. The facts and circumstances of the Board’s prior decision are
incorporated by reference.2 The relevant facts are set forth below.
On July 29, 2010 appellant filed a claim for a schedule award.
Appellant submitted a June 9, 2009 report from Dr. Scott G. Edwards, a Board-certified
orthopedic surgeon, in support of her schedule award claim. Dr. Edwards concluded that she had
a 28 percent right upper extremity based on her right wrist and thumb range of motion using the
fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).
By decision dated March 1, 2011, OWCP denied appellant’s request for a schedule
award. It found the evidence insufficient to establish a permanent impairment to a scheduled
member.
In a March 11, 2011 report, Dr. Robert H. Wilson, a treating physician, concluded that
appellant had a 30 percent right upper extremity permanent impairment using the sixth edition of
the A.M.A., Guides. He stated that the impairment calculation was based on peripheral nerve
impairment, limitation of range of motion for her fingers and diagnosis-based impairment.
Dr. Wilson found appellant’s muscle tendon injury was a class one with a grade modifier of one
for Functional History (GMFH), two for Physical Examination (GMPE) and three for Clinical
Studies (GMCS) which resulted in a grade E or seven percent impairment. Using Table 15-21,
he assigned a class 2 for sensory impairment, a one for functional history adjustment and three
for clinical studies adjustment. Based on these findings, Dr. Wilson found a grade C or 17
percent impairment for sensory median nerve impairment. Next he assigned a class 1 for motor
impairment with a one for functional history adjustment and three for clinical studies adjustment.
This resulted in a grade C or six percent motor nerve impairment. Dr. Wilson then combined the
motor and sensory impairments which resulted in a 22 percent peripheral nerve/entrapment
impairment. Lastly, he combined the 7 percent diagnosis-based impairment with the 22 percent
peripheral nerve impairment which resulted in a total 30 percent right upper extremity
impairment.

2

On October 18, 2007 appellant, then a 55-year-old animal keeper, filed a traumatic injury claim alleging that on
that day she sustained a deep bite wound in her right wrist and forearm when she was bitten by a howler monkey.
OWCP accepted the claim for right wrist laceration with tendon involvement, which was expanded to include right
wrist and hand tenosynovitis and right median nerve lesions. Appellant returned to light-duty full-time work on
March 17, 2008. On May 28, 2009 OWCP placed her on the periodic rolls for temporary total disability as the
employing establishment could no longer accommodate her light-duty restrictions. Appellant opted to receive
disability retirement benefits from the Office of Personnel Management (OPM) over FECA effective April 24, 2010.

2

In a June 14, 2011 report, Dr. Christopher R. Brigham, OWCP’s medical adviser who is
Board-certified in family and occupational medicine, noted his review of the medical record
including the March 11, 2011 impairment evaluation by Dr. Wilson. He noted that the accepted
conditions indicated that appellant had a ratable impairment for right open wound of wrist
tendon, right hand and wrist tenosynovitis and right medial nerve lesions. Dr. Brigham
concluded that she had a 17 percent median nerve impairment and a 5 percent wrist tendon
impairment, resulting in a total 21 percent right upper extremity impairment. For the peripheral
nerve injury, he found a functional history grade modifier of one, a grade modifier for physical
examination was not applicable and a grade modifier of two for clinical studies. Based on these
determinations, Dr. Brigham found a 14 percent sensory impairment and 4 percent motor
impairment, which resulted in a 17 percent impairment rating pursuant to Table 15-21. Using
Table 15-3, he found a class 1 impairment for wrist tendon laceration which had a default
impairment of five percent. Dr. Brigham disagreed with Dr. Wilson as to the grade modifier for
physical examination and clinical studies, but agreed with the grade modifier of one for
functional history. Using the grade modifier for functional history, he determined there was no
net adjustment for the class so the impairment rating remained at the default of five percent.
Lastly, Dr. Brigham combined the 5 percent impairment rating for the wrist tendon injury with
the 17 percent median nerve impairment, for a total 21 percent right upper extremity impairment.
By an August 5, 2011 decision, OWCP vacated its March 11, 2011 decision and accepted
that appellant sustained a 21 percent employment-related impairment.
On November 15, 2011 OWCP granted appellant a schedule award for 21 percent right
upper extremity impairment. The award ran for 65.52 weeks for the period March 11, 2011 to
June 11, 2012.
LEGAL PRECEDENT
Under section 8107 of FECA3 and section 10.404 of the implementing federal
regulations,4 schedule awards are payable for permanent impairment of specified body members,
functions or organs. FECA, however, does not specify the manner in which the percentage of
impairment shall be determined. For consistent results and to ensure equal justice under the law
for all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides has been
adopted by the implementing regulations as the appropriate standard for evaluating schedule
losses.5
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).6 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on GMFH, GMPE
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

D.J., 59 ECAB 620 (2008); Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

6

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, ICF: A Contemporary Model of Disablement.

3

and GMCS.7 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS CDX).8
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”9 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.10
ANALYSIS
OWCP accepted appellant’s claim for right wrist laceration with tendon involvement,
which was expanded to include right wrist and hand tenosynovitis and right median nerve
lesions. It granted her a schedule award for a 21 percent right upper extremity impairment based
on the opinion of Dr. Brigham, an OWCP medical adviser.11
The Board finds, however, that there is a conflict between Dr. Brigham and Dr. Wilson, a
treating physician, with regards to the extent of permanent impairment attributable to appellant’s
employment-related injury. Both physicians agree that the default value is five pursuant to Table
15-3. Both also agree that appellant has a grade modifier of one for functional history.
However, Dr. Wilson opined that she was entitled to a grade modifier of two for physical
examination and a grade modifier of three for clinical studies whereas Dr. Brigham determined
that appellant was entitled to a grade modifier of zero for clinical studies and physical
examination. This difference is significant in that using his conclusion of grade modifiers for
clinical studies and physical examination would move the impairment rating up to a grade E or
impairment of seven percent. Utilizing Dr. Brigham’s conclusion that appellant was entitled to a
zero for clinical studies and physical examination and one for functional history, the rating
remains at the default rating and would result in an impairment of five percent under Table 15-3
for a wrist laceration. In addition, using Table 15-21, Dr. Wilson determined that appellant had a
total 22 percent sensory and motor nerve impairment while Dr. Brigham concluded there was
only a 17 percent sensory and motor nerve impairment. Therefore, there is an unresolved
conflict between appellant’s treating physician, Dr. Wilson, and Dr. Brigham, an OWCP medical
adviser, with regards to the proper impairment rating based on appellant’s right wrist laceration
with tendon involvement, right wrist and hand tenosynovitis and right median nerve lesions.

7

Id. at 383-419.

8

Id. at 411.

9

5 U.S.C. § 8123(a); see T.C., Docket No. 08-2112 (issued June 12, 2009).

10

J.J., Docket No. 09-27 (issued February 10, 2009); William C. Bush, 40 ECAB 1064 (1989).

11

The record contains a June 9, 2009 report from Dr. Edwards, a Board-certified orthopedic surgeon, who found
a 28 percent right upper extremity under the fifth edition of the A.M.A., Guides. This opinion is of diminished
probative value as it did not refer to the sixth edition of the A.M.A., Guides and provided no accompanying
explanation or medical rationale. See B.M., Docket No. 09-2231 (issued May 14, 2010) (For decisions issued
beginning May 1, 2009, the sixth edition will be used).

4

FECA provides that, if there is disagreement between the physician making the
examination for OWCP and the employee’s physician, OWCP shall appoint a third physician
who shall make an examination.12 Because of an unresolved conflict in medical opinion between
appellant’s physician, Dr. Wilson and Dr. Brigham, an OWCP medical adviser, on behalf of
OWCP, the case shall be remanded to OWCP for referral to an impartial medical examiner.
After such further development of the case record as OWCP deems necessary, a de novo decision
shall be issued regarding appellant’s claim for a schedule award.
CONCLUSION
The Board finds that the case is not in posture for a decision due to an unresolved conflict
in the medical opinion evidence.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 15, 2011 is set aside and the case remanded for further
proceedings consistent with this decision of the Board.
Issued: December 27, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

See S.R., Docket No. 09-2332 (issued August 16, 2010); Elaine Sneed, 56 ECAB 373 (2005) (OWCP
regulations state that, if a conflict exists between the medical opinion of the employee’s physician and the medical
opinion of either a second opinion physician or OWCP’s medical adviser, OWCP shall appoint a third physician to
make an examination).

5

